Citation Nr: 1313063	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  08-34 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder.



REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from October 1955 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran appeared before the undersigned Veterans Law Judge at a hearing in February 2012.  The record contains a transcript of that hearing.
 
A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board acknowledges that the Veteran's claim was initially adjudicated as whether new and material evidence has been submitted to reopen a claim for service connection for PTSD.  However, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities. Clemons v. Shinseki, 23 Vet. App 1 (2009). Therefore, the Board has recharacterized the Veteran's claim of service connection for PTSD to include all relevant psychiatric diagnoses.
  
The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 2000 rating decision, the RO denied the Veteran's claim for service connection for PTSD because there was no verified stressor.  Although the Veteran did not appeal the decision, there was additional evidence associated with the claims file that noted some of the Veteran's alleged stressors.

2.  In a June 2002 rating decisions, the RO denied service connection for PTSD because the Veteran did not provide sufficient information to verify the alleged in-service stressor.  The Veteran was informed of the decision of the decision and of his appellate rights, but he did not appeal.  There was also no new and material evidence submitted within the one year of the issuance of the June 2002 rating decision.

3.  In a September 2005 rating decision, the RO denied the Veteran's application to reopen his claim for service connection for PTSD because he did not provide the information needed to verify the alleged in-service stressor.  Although the Veteran did not appeal the decision, there was additional evidence associated with the claims file that provided additional details regarding the alleged in-service streesor.

4.  The evidence received since the June 2002 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD. 


CONCLUSIONS OF LAW

1.  The evidence received within one year of the December 2000 and September 2005 rating decisions that denied service connection for PTSD was new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).

2.  The June 2002 RO rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2012).

3.  The evidence received since the June 2002 rating decision that denied service connection for PTSD is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  However, in the decision below, the Board has reopened the Veteran's claim for service connection for PTSD, and therefore, regardless of whether the requirements have been met in this case, no harm or prejudice to the appellant has resulted.  Accordingly, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication. Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


New and Material Evidence

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection for PTSD requires a medical diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, as established by medical evidence, between the current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f). 

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy" or was a POW as established by official records, including recognized military combat citations or other supportive evidence.  If the VA determines that the veteran engaged in combat with the enemy or was a POW and the alleged stressor is combat or POW related, then the veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with the circumstances, conditions or hardships of service.""38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  If, however, VA determines that the veteran did not engage in combat with the enemy or was a POW, or that the veteran engaged in combat with the enemy or was a POW, but the alleged stressor is not combat or POW related, the veteran's lay testimony by itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the veteran's statements or testimony. Cohen v. Brown, 10 Vet. App. 128 (1997). 

Effective July 13, 2010, VA amended the regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, 38 C.F.R. § 3.304(f)  was amended to redesignate former paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

Generally, a claim which has been denied in a final unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b). 
	
If such new and material evidence had been submitted and had not been acted upon, a claim could still be pending until a decision had been made on that evidence. See 38 C.F.R. § 3.160(c) ("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated"); see also Ingram v. Nicholson, 21 Vet. App. 232, 240 (2007) ("[A] claim remains pending-even for years-if the Secretary fails to act on a claim before him."). 

To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim. Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

For applications to reopen filed before August 29, 2001, new and material evidence means evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim. 38 C.F.R. § 3.156(a) (2001); see also Hodge v. West, 155 F.3d 1356   (Fed. Cir. 1998).  The claimant does not have to demonstrate that the new evidence would probably change the outcome of the prior denial.  Rather, it is important that there be a complete record upon which the claim can be evaluated, and some new evidence may contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability. Hodge, 155 F.3d at 1363.

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. 

In this case, the Veteran initially filed a claim for service connection for PTSD in January 2000.  The RO denied that claim in a December 2000 rating decision. In particular, the RO noted that the Veteran had not provided any information concerning his alleged in-service stressor and that his DD214 did not show that he served during a period war.  The Veteran was notified of that decision and of his appellate rights, but he did not appeal.  

Nevertheless, the Board notes that additional evidence was obtained in January 2001.  In particular, there are VA medical records documenting his psychiatric treatment.  Significantly, those records document the Veteran's reports of in-service stressors.  Thus, the additional evidence bore directly and substantially upon the specific matter under consideration, was not cumulative or redundant, and was so significant that it should have been considered in order to fairly decide the merits of the claim. 38 C.F.R. § 3.156(a) (2001).  As such, new and material evidence was submitted within one year of the issuance of the December 2000 rating decision.  Therefore, the decision did not become final.  

In January 2002, the Veteran also submitted a statement in which he detailed his current symptoms and indicated that he witnessed a soldier commit suicide in his bunk during service.

The RO subsequently issued another rating decision in June 2002 denying service connection for PTSD.  In that decision, the RO indicated that the Veteran had not provided sufficient evidence to verify the alleged stressor, such as the soldier's name who had committed suicide, the date, or the location.  The RO also noted that the Veteran failed to appear for a VA examination that had been scheduled for May 2002.  

The Veteran was informed of the June 2002 rating decision and of his appellate rights, but he did not submit a notice of disagreement.  There were additional VA medical records associated with the claims file within one year of the issuance of the June 2002 rating decision.  However, many of those records were not relevant to the claim, as they did not reference any psychiatric disorder or stressor.  The Board does note that there are some records pertaining to PTSD, yet they simply reiterated the Veteran's symptoms and diagnosis.  They did not provide any additional details regarding the Veteran's alleged in-service stressor.  As such, the additional VA medical records were cumulative and redundant or they were not material because they did not relate to an unestablished fact necessary to substantiate the claim.  Therefore, the Board finds that new and material evidence was not submitted within one year of the June 2002 rating decision.  Accordingly, that decision became final.

The Veteran subsequently submitted an application to reopen a claim for service connection for PTSD in February 2005.  In May 2005, he also submitted a statement noting that the stressor occurred in November 195, at Fort Jackson, South Carolina, and that the soldier who committed suicide was a member of the Screaming Eagles Basic Training.  

The RO issued a rating decision in September 2005 that denied reopening the claim for service connection for PTSD.  In particular, the RO determined that the evidence was not new and material, as the Veteran did not provide the soldier's name to enable verification of the alleged suicide.  

In an October 2005 statement, the Veteran did provide the soldier's name and rank.  However, a June 2006 rating decision again denied the Veteran's application to reopen the claim finding that the evidence submitted was not new and material.  

Although the RO has determined that the September 2005 rating decision denying the Veteran's claim to reopen was final, the Board finds that the application of 38 C.F.R. § 3.156(b) renders this decision still pending.  New and material evidence relevant to the Veteran's claim was received within one year of the issuance of the September 2005 rating decision, as the Veteran submitted an October 2005 statement containing the name of the soldier whose suicide is claimed as his stressor.  Applying the directives of 38 C.F.R. § 3.156(b), this evidence must be considered in conjunction with the Veteran's claim to reopen, and therefore, the September 2005 rating decision is not final.  Thus, the last final decision on the claim for service connection for PTSD was the June 2002 rating decision.

Since the June 2002 rating decision, the Veteran has submitted updated treatment records pertinent to his mental disorder.  He has also provided a statement with the name and rank of the soldier who allegedly committed suicide and the approximate date and place of that suicide.  The stressor details were not previously provided to the RO, and they relate to an unestablished fact necessary to substantiate the claim.  Indeed, the RO specifically denied the claim in June 2002 because the Veteran had not provided enough information to enable verification of the stressor.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for PTSD.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the appellant's claim can be addressed.

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened, and to this extent only, the appeal is granted.
REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

In this case, there is a January 2001 document indicating that the Veteran began receiving benefits from the Social Security Administration (SSA) in December 2000.  However, it is not clear as to whether the Veteran receives disability benefits or retirement benefits from SSA.  Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  Where there has been a determination that an appellant is entitled to SSA benefits, the records concerning that decision are often needed by the VA for evaluation of pending claims and must be obtained. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Under these circumstances, the RO/AMC should clarify whether the Veteran is in receipt of SSA disability benefits, and if so, the RO/AMC should obtain and associate the decision to grant benefits and records upon which it was based with the appellant's claims file.

Moreover, as noted above, the Veteran's claim was initially adjudicated as whether new and material evidence has been submitted to reopen a claim for service connection for PTSD.  However, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities. Clemons v. Shinseki, 23 Vet. App 1 (2009). In this case, the Veteran has been assessed as having various diagnoses, including major depressive disorder.  Therefore, the Board must remand the issue of entitlement to an acquired psychiatric disorder for development and adjudication, to include a VA examination.    

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should clarify whether the Veteran receives disability and/or retirement benefits from SSA. 

If the Veteran receives disability benefits, the RO/AMC should obtain a copy of the decision to grant SSA benefits to the appellant and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records. 

2.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of any and all current psychiatric disorders.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and assertions.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include psychological testing including PTSD sub scales. 

The examiner should identify all current psychiatric disorders other than PTSD.  For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.) 

Regarding PTSD, the RO should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  If there is a verified stressor, the examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence, and the claim for service connection for an acquired psychiatric disorder, to include PTSD, should be readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


